DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 2,3,5,9,10,13,14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 6/18/21 have been fully considered but they are not persuasive. Regarding claim 16, Applicant argues that Osborne and Williams as combined fails to teach the claimed invention, particularly arguing the function of the proposed modified valve prosthesis. However, the examiner respectfully disagrees because it can be construed that the prosthetic valve of Osborne has a valve seat at two locations to prevent the ball from moving beyond the central location of the frame. Applicant is reminded the obviousness rejection is a combination of teachings and it can be said that the scope of claim 16 is met with respect to a “valve seat” since no particular construction is recited in the claim nor its particular location. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 9-14, 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 2, 18 the phrase "period of time" in claims 2, 18 is a relative clause which renders the claim indefinite.  The phrase "period of time" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not evident as to what amount of time is encompassed to be sufficient to “determine after this period of time” to have the surgeon there is a “need to remove the ball” because it can be 10 minutes, 10 hours, 10 years since one does not know according to the claim what the standard is by the “need” as to if it is a position or is it a worn ball, etc. .
In claims 11, 12 it is not understood how the ball is removed when as recited in claims 11, 12 that the “first end is directly attached to the ball” of a “ball retention member” and “ball retention wire anchor” as recited respectively in the claims. Are these retention features removed, cut, etc. when the removing of the ball takes place as recited in claim 2?
Claim 16 recites the limitation "the implant" in lines 15,16.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims carry the problem of an independent claim.

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 depends from a canceled claim (1) and thus does not further limit a claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2,3,5,13,14 are rejected under 35 U.S.C. 103 as being unpatentable over Pavcnik et al. (5397351) in view of Lashinski et al. (7435257) and Schrayer (2006/0074483). Pavcnik et al. disclose (Fig. 2) a method of treating a blood vessel by deploying a valve prosthesis 10 out of the distal end of a catheter 42 into the blood 44. Fig. 4 of Pavcnik shows after exiting the catheter a tubular anchoring frame 12 of the valve prosthesis expands within the vessel to contact the inner wall of the vessel and maintain the prosthesis within the vessel. In addition, there is a ball 18 inside of the anchoring frame and moves between an open position and a closed position, in which the ball contacts a valve seat 14, to prevent or reduce backflow of blood through the prosthesis. It is inherent that the catheter is then removed from the vessel to leave the prosthesis in place to assist in blood flow through the vessel, as no surgeon would leave a delivery catheter in a patient. However, Pavcnik et al. did not explicitly state the treatment site was a vein. Lashinski et al. teach (col. 2, lines 38-42) that prosthetic valves can be used in numerous blood vessels and even in veins. It would have been obvious to one of ordinary skill in the art to place a prosthetic valve in a vein as taught by Lashinski et al. using the prosthetic valve of Pavcnik et al. in order to treat chronic venous insufficiency, see Lashinski. Pavcnik et al. also did not explicitly disclose the step of determining after a period of time that there is a need to remove the ball from the venous valve prosthesis. Schrayer teaches (paragraph 44) after a period of time that there is a need to remove a valve of a valve prosthesis and reposition or remove from the site. It is noted that the valve or ball of Pavcnik is a separate component capable of being separately delivered and removed, see Fig. 5. It would have been obvious to one of ordinary skill in the art to either reposition or remove the valve if not properly seated or if the performance is not working as taught by Schrayer in the method of implanting a prosthetic valve by Pavcnik et al. as modified with Lashinski et al. such that the patient has the proper functioning of the valve in the vessel or alternatively the proper flow there through established. With respect to claim 3, the vessel and per the modification . 
Claims 9,10 are rejected under 35 U.S.C. 103 as being unpatentable over Pavcnik et al. ‘351 in view of Lashinski et al. ‘257 and Schrayer (2006/0074483) as applied to claim 2 above, and further in view of Leibinsohn (3626518). Pavcnik et al. in view of Lashinski et al.  and Schrayer is explained supra. However, Pavcnik as modified by Lashinski and Schrayer did not explicitly state replace the valve with a new one. Leibinsohn teach (col. 1, lines 46-57) that different size ball valves can be provided such that the appropriate hydrodynamic function is accomplished, i.e. the proper flow and/or sealing of the ball in the seat. It would have been obvious to one of ordinary skill in the art to use a replacement, new valve of different size as taught by Leibinsohn in the method of placing a valve by Pavcnik as modified by Lashinski and Schrayer in order to properly establish blood flow and sealing of the seat to provide the patient with a correct cardiovascular replacement prosthetic. Regarding claim 10, it would have been obvious to one of ordinary skill in the art per the teaching of Leibinsohn that if a surgeon were replacing the ball valve the valve seat would be removed and replaced with the appropriate size to match the ball to appropriately seal when the ball is in place. 
s 16,17,20 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne et al. (2005/0182483) in view of Williams et al. (2007/0293808). Osborne et al. disclose a method of advancing a venous valve prosthesis out of a distal end of a delivery catheter (paragraph 31) and into the vein (paragraph 32), wherein the prosthetic venous valve prosthesis comprises; Fig. 6 shows a tubular expandable anchoring frame 12 extending from a first end 10 a second end of the venous valve prosthesis, forming a lumen: a valve seat 33 formed by or attached to the anchoring frame; a ball 31 in the lumen of the anchoring frame. However, Osborne et al. did not explicitly disclose there is a tether or ball retention member but modifications can be made (paragraph 34), comprising: a first end directly attached to the ball; and a second end directly attached to at least one of the anchoring frame or the valve seat. Williams  et al. teach a valve prosthesis 46 with a ball valve 52 mounted on a tether to the anchor 10b. It would have been obvious to one of ordinary skill in the art to incorporate a tether as taught by Williams et al with the heart valve prosthesis of Osborne et al. such that it remains biased under low pressure and also retain the ball valve in the valve seat location, see Williams paragraph 33. It can be seen (Fig. 6)  that the construction of the tubular anchoring frame of Osborne allows the ball to move back and forth between a first valve seat and a second downstream from the first valve seat between an open position in which the ball is positioned to allow forward flow of blood through the prosthesis, and a closed position in which the ball contacts the valve seat to prevent or reduce backflow of blood through the prosthesis. With respect to claim 17, it is inherent that upon expansion the vein is dilated via the anchoring frame (paragraph 32) and .

Allowable Subject Matter
Claims 4,6,7,12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799